         Case 1:18-cr-00477-AT Document 10 Filed 04/15/19 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


   U NITED S TATES OF A MERICA
                                                 Criminal Action No.
         v.
                                                 1:18-CR-00477-AT
   B RITTANY D IEHL



                    Government Sentencing Memorandum

   The United States of America, by Byung J. Pak, United States Attorney, and

Christopher J. Huber, Assistant United States Attorney for the Northern District

of Georgia, files this Sentencing Memorandum in order to assist the Court in

imposing a just sentence on defendant Brittany Diehl. Her sentencing is

scheduled for Thursday, April 18, at 2:30 p.m.

   Brittany Diehl plead guilty to committing wire fraud in connection with her

embezzlement of over $400,000 from her employer, the Carroll Organization.

Her scheme lasted approximately 10 months, from November 2017 through

August 2018, when she served as an assistant property manager and property

manager for two Carroll Organization apartment complexes in Florida. As a

manager and assistant manager at the properties, Diehl was responsible for

collecting rent checks from the tenants. For some of those rent checks, instead of

depositing them as she was supposed to, Diehl took them, making them payable
to herself. When she needed to reconcile the bank accounts each month, she

would use rent payments for the following month to make up for the lost rent
         Case 1:18-cr-00477-AT Document 10 Filed 04/15/19 Page 2 of 4




checks. She also sent false deposit statements to the corporate headquarters to

hide the missing funds. Once the company discovered her theft, she was fired.

   Diehl’s sentencing guidelines are as follows:

      Base Offense Level (§ 2B1.1(a)(1)):        7
      Loss, $400,897.77 (§ 2B1.1(b)(1)(G)):      +12

      Role, abuse of position of trust (§ 3B1.3): +2

      Acceptance of responsibility (§ 3E1.1(a)): -3

      Total Offense Level:                       18

   There are no objections to the guidelines.

   The government will also move for a one level downward variance as a result

of Diehl’s expeditious guilty plea, for a final level of 17, which, combined with

Diehl’s Criminal History Category of I, leads to a sentencing range of 24-30

months’ imprisonment. The government recommends a sentence of 24 months

imprisonment to be followed by three years of supervised release.

   This is a reasonable, fair sentence for Diehl’s crime. She stole an average of

approximately $40,000 per month for just under a year, consistently committing
fraud against her employer. She was being paid $56,000 per year, and had a

combined household income of almost $150,000 (see PSR ¶ 63). The government

is already recommending a below guidelines sentence, with its motion for a

downward variance.




                                            2
        Case 1:18-cr-00477-AT Document 10 Filed 04/15/19 Page 3 of 4




                                 Conclusion

  For the foregoing reasons, the Court should sentence defendant Brittany Diehl

to 24 months’ imprisonment.

                                      Respectfully submitted,

                                      B YUNG J. P AK
                                          United States Attorney



                                   /s/C HRISTOPHER J. H UBER
                                          Assistant United States Attorney
                                      Georgia Bar No. 545627
                                      chris.huber@usdoj.gov




      600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                      (404) 581-6000 fax (404) 581-6181
                                      3
         Case 1:18-cr-00477-AT Document 10 Filed 04/15/19 Page 4 of 4




                             Certificate of Service

The United States Attorney’s Office served this document today by filing it using

the Court’s CM / ECF system, which automatically notifies the parties and counsel
of record.


                             Katryna Lyn Spearman

                             Joshua S. Lowther

                               Counsel to Brittany Diehl


April 15, 2019


                                         /s/ C HRISTOPHER J. H UBER

                                         C HRISTOPHER J. H UBER

                                         Assistant United States Attorney
